Case 18-22895 Doc 51_ Filed 04/08/20

Page 1 of 2
Te Robert S. Thomas, I
Chapter 13 Trustee
{410) 825-5923
Address for Correspondence Address for Plan Payments
300 E. Joppa Road, #409 : P.O. Box 1838
Towson, MD 21286

Memphis, TN 38101-1838

January 21, 2020
U.S. Bankruptey Court
8308 U.S. Courthouse
101.W, Lombard Street
Baltimore, MD 21201

Dear Processor:

   
   

Enclosed is &

  

heck #0248763, in the amount of

$2,787, 60 to be deposi ©
E unds for the cases listed on the attached Exhibit A

into Unclaimed

If you have any questions, please call our office,

 
 

Robert $. Tholwias, Trustee

Att.

Fax ~ 410-825-5904
inquiries@chi3balt.com -

 
 

oo year COSC .8222895 DOG Ste ile: OA/OB 20

 

 

 

op Marion Y. Preston
18-22895 9327 Daly Court

 

 

 

Preston Laurel, MD 20723 : -$2,787.60
Exhibit A - .

 
